Citation Nr: 0528074	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post hemangioma 
of the left calf. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran failed to appear for a 
Travel Board hearing in June 2005.  Therefore, the request 
for a Board hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains service medical records from 
December 1998 through July 2002, and a VA physical 
examination dated April 2002.  However, in this case, the 
veteran has indicated that he received treatment for 
hemangioma of the left calf in early 2003 at the VA 
Outpatient Clinic (VAOPC) in Oakland Park, Florida, as well 
as in late 2002 at the VA Medical Center (VAMC) in Miami, 
Florida.  Yet, the claims folder does not contain these 
records.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2005).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of additional treatment for the 
veteran's left calf hemangioma would be relevant to the 
current inquiry, the RO should take appropriate steps to 
determine whether relevant VA medical records exist, and if 
so, to obtain them on remand. 

The veteran himself is asked to provide any medical 
information that would associate a status post hemangioma of 
the left calf with his service from July 1998 to July 2002.

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any records of 
medical treatment for left calf 
hemangioma including outpatient 
treatment, any radiographic studies 
(e.g., an MRI), or ultrasound at the 
VAOPC in Oakland Park from 2003 to the 
present and at the VAMC in Miami from 
2002 to the present.  The veteran is 
asked to assist, if possible, in 
obtaining these records.     

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured. 
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a SSOC and afford the 
applicable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

